9 N.Y.2d 719 (1961)
In the Matter of Broadway Maintenance Corp., Appellant,
v.
Jacob Grumet et al., Constituting the Temporary Commission of Investigation of the State of New York, Respondents.
Court of Appeals of the State of New York.
Argued February 23, 1961.
Decided March 2, 1961.
Herman L. Weisman, Herbert F. Roth, Joseph Liff and Harold S. Lazar for appellant.
Whitney North Seymour, Jr., Harold Baer, Jr., and Victor A. Cocozziello for respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed; no opinion.